Exhibit 10.2

SCICLONE PHARMACEUTICALS, INC.

NOTICE OF GRANT OF

PERFORMANCE-BASED RESTRICTED STOCK UNITS

(For US Participant)

The Participant has been granted an award (the “Award”)  of Performance-Based
Restricted Stock Units (each, a “Unit”) pursuant to the SciClone
Pharmaceuticals, Inc. 2015 Equity Incentive Plan (the “Plan”) and the attached
Performance-Based Restricted Stock Units Agreement (the “Agreement”).  Each Unit
represents the right to receive on the applicable Settlement Date one (1) share
of Stock of SciClone Pharmaceuticals, Inc., as follows:

﻿

﻿

 

 

 

Participant:

Wilson W. Cheung

Employee ID:

___________

Date of Grant:

March 8, 2017            

Total Number of Units:

37,500, subject to adjustment as provided by the Agreement.

Earned Units:

The number of Units, if any (not to exceed the Total Number of Units),
determined and certified by the Committee to be Earned Units in accordance with
the level of achievement of the Performance Goal described by the Performance
Goal Appendix attached to this Grant Notice.

Vesting Date:

Except as otherwise provided by the Agreement, the date of the first meeting of
the Committee occurring after December 31, 2017.

Vested Units:

Provided that the Participant’s Service has not terminated prior to the Vesting
Date, except as provided by the Agreement, the Earned Units shall become Vested
Units.

Settlement Date:

Except as otherwise provided by the Agreement, the date on which the Earned
Units become Vested Units, or, in the discretion of the Company, such later date
on which the sale of the Stock to be issued in settlement of Vested Units would
not violate the Trading Compliance Policy, but in any event no later than the
15th day of the third month following the later of (i) the last day of the
calendar year or (ii) the last day of the Company’s taxable year, in which
Earned Units became Vested Units.

Termination of Award:

The Award shall terminate without payment of compensation to the Participant as
of date of consummation of the Change in Control occurring before December 31,
2017.

﻿

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice, the Agreement and the Plan,  all of
which are made a part of this document.  The Participant acknowledges that
copies of the Agreement, the Plan and the prospectus for the Plan are available
on the Company’s internal web site and may be viewed and printed by the
Participant for attachment to the Participant’s copy of this Grant Notice.  The
Participant represents that the Participant has read and is familiar with the
provisions of the Agreement and the Plan, and hereby accepts the Award subject
to all of their terms and conditions.

﻿

﻿

 

 

SCICLONE PHARMACEUTICALS, INC.

PARTICIPANT

﻿

 

By: __________________________________________

 

Friedhelm Blobel

Signature

President & CEO

 

﻿

Date

Address:

950 Tower Lane

 

﻿

Suite 900

Address

﻿

Foster City CA 94404-2125

 

﻿

﻿

 

ATTACHMENTS:

Performance Goal Appendix; Performance-Based Restricted Stock Units Agreement;
2015 Equity Incentive Plan, as amended to the Date of Grant and Plan Prospectus





WEST\275703311.1
347684-900000

 

--------------------------------------------------------------------------------

 



SCICLONE PHARMACEUTICALS, INC.

PERFORMANCE-BASED

RESTRICTED STOCK UNITS AGREEMENT

(For U.S. Participants)

SciClone Pharmaceuticals, Inc. has granted to the Participant named in the
Notice of Grant of Performance-Based Restricted Stock Units (the “Grant Notice”)
to which this Performance-Based Restricted Stock Units Agreement (the
“Agreement”) is attached an Award consisting of Restricted Stock Units (each a
“Unit”) subject to the terms and conditions set forth in the Grant Notice and
this Agreement.  The Award has been granted pursuant to and shall in all
respects be subject to the terms conditions of the SciClone Pharmaceuticals,
Inc. 2015 Equity Incentive Plan (the “Plan”), as amended to the Date of Grant,
the provisions of which are incorporated herein by reference.  By signing the
Grant Notice, the Participant: (a) acknowledges receipt of and represents that
the Participant has read and is familiar with the Grant Notice, this Agreement,
the Plan and a prospectus for the Plan prepared in connection with the
registration with the Securities and Exchange Commission of the shares issuable
pursuant to the Award (the “Plan Prospectus”), (b) accepts the Award subject to
all of the terms and conditions of the Grant Notice, this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

1.       Definitions and Construction.

1.1       Definitions.  Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.

1.2       Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

2.       Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.



 

 

 

 

WEST\275703311.1
347684-900000

2

 

 

--------------------------------------------------------------------------------

 

3.       The Award.

3.1       Grant of Units.  On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Section 10.  Each Unit
which becomes a Vested Unit represents a right to receive on a date determined
in accordance with the Grant Notice and this Agreement one (1) share of Stock.

3.2       No Monetary Payment Required.  The Participant is not required to make
any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its
benefit.  Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

4.       Certification of Earned Units By the Committee;  Forfeiture.

4.1       Determination and Certification.  At its first meeting occurring after
December 31, 2017, the Committee shall determine and certify in writing the
level of achievement of the Performance Goal described by the Performance Goal
Appendix and the resulting number of Units, if any, which are Earned Units.  The
Company shall promptly notify the Participant of the determination by the
Committee.

4.2       Forfeiture of Unearned Units.  Upon the Committee’s certification of
the number of Earned Units, the Participant shall automatically forfeit to the
Company without consideration all Units not certified by the Committee as Earned
Units.

5.       Vesting of Units.

5.1       Normal Vesting.  Except as provided by Section 5.2, Units acquired
pursuant to this Agreement that are determined to be Earned Units shall be
deemed Vested Units as of the Vesting Date set forth in the Grant Notice,
provided that the Participant’s Service has not terminated prior to the Vesting
Date.

5.2       Vesting Following Termination without Cause.  In the event that the
Participant’s Service is terminated by the Company without Cause (and not as a
result of the Participant’s death or disability) prior to the Vesting Date, and
provided that the Participant executes a general release of known and unknown
claims in a customary form reasonably acceptable to the Company and such release
has become effective in accordance with its terms on or before the thirtieth
(30th) day following such termination of Service, then the Total Number of Units
shall not immediately be subject to the Company Reacquisition Right (as defined
below), but instead that portion of the Total Number of Units determined to be
Earned Units in accordance with Section 4.1 shall be deemed Vested Units as of
the date of the Committee’s certification pursuant to Section 4.1.



 

 

 

 

WEST\275703311.1
347684-900000

3

 

 

--------------------------------------------------------------------------------

 

5.3       Parachute Payments.

(a)       Greatest After-Tax Benefit.  Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit the Participant would
receive pursuant to this Agreement or otherwise (collectively, the “Payments”)
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, and, but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), then the aggregate amount of the Payments will be either (i) the largest
portion of the Payments that would result in no portion of the Payments (after
reduction) being subject to the Excise Tax or (ii) the entire Payments,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in the Participant’s receipt, on an after-tax basis, of the greatest
amount of the Payments.  Any reduction in the Payments required by this
Section 5.3(a) will be made in the following order: (i) reduction of cash
payments; (ii) reduction of accelerated vesting of equity awards other than
stock options; (iii) reduction of accelerated vesting of stock options; and
(iv) reduction of other benefits paid or provided to the Participant.  In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Participant’s equity awards.  If two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.

(b)       Determination by Tax Professional.  The professional firm engaged by
the Company for general tax purposes as of the day prior to the date of the
event that might reasonably be anticipated to result in Payments that would
otherwise be subject to the Excise Tax will perform the foregoing
calculations.  If the tax firm so engaged by the Company is serving as
accountant or auditor for the acquiring company, the Company will appoint a
nationally recognized tax firm to make the determinations required by this
Section.  The Company will bear all expenses with respect to the determinations
by such firm required to be made by this Section.  The Company and the
Participant shall furnish such tax firm such information and documents as the
tax firm may reasonably request in order to make its required
determination.  The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and the Participant as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
the Participant.

6.       Company Reacquisition Right.

6.1       Grant of Company Reacquisition Right.  In the event that the
Participant’s Service terminates for any reason or no reason, with or without
cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination (taking
into account the vesting pursuant to Section 5.2, if any), Vested Units
(“Unvested Units”), and the Participant shall not be entitled to any payment
therefor (the “Company Reacquisition Right”).

6.2       Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to



 

 

 

 

WEST\275703311.1
347684-900000

4

 

 

--------------------------------------------------------------------------------

 

the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be.  For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.

7.       Settlement of the Award.

7.1       Issuance of Shares of Stock.  Subject to the provisions of
Section 7.3, the Company shall issue to the Participant on the Settlement Date
with respect to each Vested Unit to be settled on such date one (1) share of
Stock.  Shares of Stock issued in settlement of Units shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 7.3, Section 8 or the Company’s Trading Compliance Policy.

7.2       Beneficial Ownership of Shares; Certificate Registration.  The
Participant hereby authorizes the Company, in its sole discretion, to deposit
any or all shares acquired by the Participant pursuant to the settlement of the
Award with the Company’s transfer agent, including any successor transfer agent,
to be held in book entry form, or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice.  Except as provided by the
foregoing, a certificate for the shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

7.3       Restrictions on Grant of the Award and Issuance of Shares.  The grant
of the Award and issuance of shares of Stock upon settlement of the Award shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained.  As a condition to the settlement of the Award, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

7.4       Fractional Shares.  The Company shall not be required to issue
fractional shares upon the settlement of the Award.



 

 

 

 

WEST\275703311.1
347684-900000

5

 

 

--------------------------------------------------------------------------------

 

8.       Tax Withholding.

8.1       In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

8.2       Assignment of Sale Proceeds.  Subject to compliance with applicable
law and the Company’s Trading Compliance Policy, if permitted by the Company,
the Participant may satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares being acquired upon settlement of Units.

8.3       Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Award under generally accepted accounting principles in
the United States.

9.       Effect of Change in Control.

9.1       Before December 31, 2017.  In the event of a Change in Control
occurring prior to December 31, 2017, no portion of the Units subject to the
Award shall become Earned Units or Vested Units notwithstanding any other
provision of this Agreement to the contrary, the Award shall automatically
terminate in its entirety, and the Participant shall not be entitled to any
compensation therefor.

9.2       On or After December 31, 2017.  In the event of a Change in Control
occurring on or after December 31, 2017, the Compensation Committee shall
determine and certify in writing in accordance with Section 4.1, but on a date
prior to the consummation of the Change in Control selected by the Committee,
the level of achievement of the Performance Goal described by the Performance
Goal Appendix and the resulting number of Units, if any, which are Earned
Units.  The date of such certification shall be the Vesting Date.  The Company
shall promptly notify the Participant of the determination by the Committee and
provide for the settlement of the Earned Units in accordance with Section 7
immediately prior to the consummation of the Change in Control.  Any Units which
are not Earned Units shall be forfeited by the Participant in accordance with
Section 4.2



 

 

 

 

WEST\275703311.1
347684-900000

6

 

 

--------------------------------------------------------------------------------

 

10.      Adjustments for Changes in Capital  Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award.  For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder.  Any fractional Unit or share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

11.      Rights as a Stockholder, Director, Employee or  Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 10.  If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

12.      Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.



 

 

 

 

WEST\275703311.1
347684-900000

7

 

 

--------------------------------------------------------------------------------

 

13.      Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

13.1      Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

13.2      Other Changes in Time of Payment.  Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.

13.3      Amendments to Comply with Section 409A; Indemnification.
 Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
the Section 409A Regulations without prior notice to or consent of the
Participant.  The Participant hereby releases and holds harmless the Company,
its directors, officers and stockholders from any and all claims that may arise
from or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Participant in connection with the Award, including as
a result of the application of Section 409A.

13.4      Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement



 

 

 

 

WEST\275703311.1
347684-900000

8

 

 

--------------------------------------------------------------------------------

 

and is not relying upon any representations of the Company or any of its agents
as to the effect of or the advisability of entering into this Agreement.

14.      Miscellaneous Provisions.

14.1      Termination or Amendment.  The Committee may terminate or amend the
Plan or this Agreement at any time; provided, however, that except as provided
in Section 9 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

14.2      Nontransferability of the Award.  Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

14.3      Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

14.4      Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

14.5      Delivery of Documents and Notices.  Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)       Description of Electronic Delivery.  The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the



 

 

 

 

WEST\275703311.1
347684-900000

9

 

 

--------------------------------------------------------------------------------

 

delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b)       Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 14.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 14.5(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.5(a).

14.6      Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to this Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

14.7      Applicable Law.  This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

14.8      Counterparts.  The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

﻿



 

 

 

 

WEST\275703311.1
347684-900000

10

 

 

--------------------------------------------------------------------------------